Case: 19-10900   Date Filed: 04/28/2020   Page: 1 of 16



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-10900
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:06-cr-20044-MGC-4



UNITED STATES OF AMERICA,

                                                           Plaintiff - Appellee,

                                  versus

TYRONE DUNKLEY,

                                                        Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (April 28, 2020)

Before WILSON, MARTIN, and BRANCH, Circuit Judges.

PER CURIAM:
              Case: 19-10900     Date Filed: 04/28/2020   Page: 2 of 16



      Tyrone Dunkley appeals the revocation of his supervised release and

accompanying 48-month prison sentence. He argues that his sentence is

procedurally and substantively unreasonable, and that the district court violated his

due process rights by failing to adequately advise him of his rights during his

sentencing hearing. After careful consideration, we affirm.

                                          I.

      In 2006, Dunkley pled guilty to one count of conspiracy to possess with

intent to distribute cocaine, cocaine base, and heroin, in violation of 21 U.S.C.

§ 846. The district court sentenced him to 120-months imprisonment, followed by

five years of supervised release. Dunkley served his term of imprisonment and

began his supervised release on December 9, 2015.

      On October 20, 2018, Dunkley was arrested for Domestic Battery by

Strangulation, in violation of Florida Statute § 784.041(2). Dunkley’s fiancée told

law enforcement that she and Dunkley had a verbal altercation that turned physical

when Dunkley began choking her, causing her to lose consciousness. Upon

regaining consciousness, she ran out of her home and called 911. When law

enforcement arrived, Dunkley admitted he had an altercation with his fiancée but

said he merely “brush[ed] up” against her when leaving the room. Dunkley was

arrested, but the State Attorney declined to pursue charges related to the alleged

domestic battery.


                                          2
              Case: 19-10900     Date Filed: 04/28/2020   Page: 3 of 16



      On October 30, 2018, the probation office submitted a petition alleging

Dunkley had violated the terms of his supervised release as a result of the domestic

battery. About a month later, the probation office provided the district court with a

Report and Recommendation for Final Revocation Hearing (“R&R”). Among

other things, the R&R (1) summarized the circumstances surrounding Dunkley’s

arrest; (2) stated that the statutory maximum penalty for Dunkley’s violation of his

supervised release was 5-years imprisonment with a life term of supervised release;

and (3) calculated Dunkley’s sentencing guideline range for his alleged violation,

based on a criminal history category V, to be 46 to 57 months under United States

Sentencing Guideline § 7B1.4(a)(2).

      At Dunkley’s revocation hearing, the parties informed the district court that

Dunkley’s fiancée chose not to cooperate and instead intended to testify on

Dunkley’s behalf during the revocation proceedings. As a result, the government

requested a continuance so it could try and locate an additional witness to testify

against Dunkley. Dunkley’s counsel agreed, indicating that Dunkley would also

want the opportunity to interview the additional witness as part of a “full-blown

[revocation] hearing.” The district court granted the government’s continuance

request.

      At Dunkley’s final revocation hearing, the district court began by asking

Dunkley how he planned to proceed. Dunkley’s counsel told the district court that


                                          3
              Case: 19-10900     Date Filed: 04/28/2020   Page: 4 of 16



Dunkley would be admitting the violation and would reserve argument for later.

The court then asked Dunkley a brief series of questions. It asked Dunkley if he

“had an opportunity to speak to [his] lawyer about the sole violation contained in

the petition,” which Dunkley confirmed. The court then asked Dunkley whether

he wished to admit the violation alleged in the petition submitted by the probation

office, and he said he did. Finally, the court asked Dunkley whether he understood

that he “did have a right to have a hearing,” and that by admitting to the violation,

he was “giving that [right] up.” Dunkley said yes.

      The district court then asked the parties how they wished to proceed. The

government said it had experienced “evidentiary challenges” in proving Dunkley’s

supervised release violation, including (a) the fact that the State Attorney’s Office

had declined to take action against Dunkley; and (b) the victim’s refusal to

cooperate with the government. The government explained that, “[b]ased on the

totality of the circumstances,” the parties had agreed to a joint sentencing

recommendation of one year and one day in custody. The government did note,

however, that it disagreed with Dunkley as to whether supervision should follow

his one-year prison term. Dunkley’s counsel confirmed that Dunkley agreed with

the proposed prison term but argued that supervised release was unwarranted

because Dunkley had not committed any other violations since being released from

prison three years earlier. Dunkley’s counsel also argued that “[t]his is not a case


                                          4
              Case: 19-10900    Date Filed: 04/28/2020   Page: 5 of 16



where [Dunkley] had any other issues or that there is a concern that he might

violate again.”

      The district court confirmed that Dunkley did not wish to make any further

statements, then imposed a 48-month prison term with no supervised release to

follow. The court explained its sentence:

      After a review of the record, the arguments of counsel, as well as a
      review of the probation report in this matter, I sentence the defendant
      as follows: The defendant is hereby committed to the Bureau of Prisons
      for a term of 48 months. No supervised release to follow.

The court then asked if Dunkley or his counsel had any “object[ions] to the court’s

finding of fact or the manner in which the sentence was pronounced.” Dunkley’s

counsel objected only “to the imposition of 48 months versus the joint

recommendation of the parties.” The entire proceeding lasted approximately six

minutes. The same day, the district court issued a one-page order in which it

memorialized its finding that Dunkley violated the terms of his supervised release

and its 48-month sentence. Dunkley timely appealed.

      On appeal, Dunkley makes three arguments. First, he argues that his

sentence was procedurally unreasonable because the district court did not calculate

his guideline range, consider the sentencing factors under 18 U.S.C. § 3553(a), or

explain its chosen sentence. Second, Dunkley argues that his sentence is

substantively unreasonable because the district court did not afford consideration

to relevant § 3553(a) factors. And third, Dunkley argues that Dunkley’s waiver of
                                         5
              Case: 19-10900      Date Filed: 04/28/2020    Page: 6 of 16



his right to a revocation hearing did not “comport with principles of fundamental

fairness.”

                                           II.

      We generally review the reasonableness of a sentence for an abuse of

discretion, United States v. Dougherty, 754 F.3d 1353, 1358 (11th Cir. 2014).

However, when a defendant objects to the reasonableness of a sentence for the first

time on appeal, we review for plain error. United States v. Vandergrift, 754 F.3d

1303, 1307 (11th Cir. 2014). Due process claims raised for the first time on appeal

are likewise reviewed for plain error. United States v. Cosgrove, 73 F.3d 297, 303

(11th Cir. 1996). Plain error review requires a showing that “(1) that the district

court erred; (2) that the error was plain; and (3) that the error affected [the

defendant’s] substantial rights.” Vandergrift, 754 F.3d at 1307 (alteration adopted

and quotation marks omitted).

                                          III.

      The Supreme Court has held that a sentencing court commits “significant

procedural error” when it fails to calculate the Sentencing Guidelines range, fails to

consider the § 3553(a) factors, or fails to adequately explain its sentence. Gall v.

United States, 552 U.S. 38, 51, 128 S. Ct. 586, 597 (2007). A single one of these

errors is sufficient to render a sentence procedurally unreasonable. See, e.g.,

United States v. Campbell, 473 F.3d 1345, 1348–49 (11th Cir. 2007) (holding that


                                            6
               Case: 19-10900    Date Filed: 04/28/2020   Page: 7 of 16



failure to calculate guideline range rendered sentence procedurally unreasonable).

Dunkley correctly observes that the district court violated all three procedural

requirements. However, Dunkley is not entitled to relief because he did not

demonstrate that the district court’s erroneous sentence proceeding affected his

substantial rights.

   A. Failure to Consider Dunkley’s Sentencing Range

      Although the Sentencing Guidelines are discretionary in nature, the court

“must consult those Guidelines and take them into account when sentencing.”

United States v. Booker, 543 U.S. 220, 264, 125 S. Ct. 738, 767 (2005). The

consultation requirement, “at a minimum, obliges the district court to

calculate correctly the sentencing range prescribed by the Guidelines.” United

States v. Crawford, 407 F.3d 1174, 1178 (11th Cir. 2005). After satisfying this

requirement, the district court may impose a more severe or more lenient sentence,

“but the requirement of consultation itself is inescapable.” Id. at 1179; see also

United States v. White, 416 F.3d 1313, 1318 (11th Cir. 2005) (per curiam)

(holding that a sentencing court “must consider . . . the sentencing range”

(quotation marks omitted)).

      In Campbell, this court held that a district court can satisfy the consultation

requirement by providing “some indication” on the record that it was aware of and

considered the Guidelines. 473 F.3d at 1349 (quotation marks omitted). However,


                                          7
              Case: 19-10900     Date Filed: 04/28/2020    Page: 8 of 16



because the district court “never explicitly mentioned [the defendant’s] advisory

Guidelines range during the revocation hearing,” and indeed, “never said the word

‘Guidelines’ during the entire hearing,” we held that the defendant’s sentence was

procedurally unreasonable. Id. Here, as in Campbell, there is nothing in the record

to suggest that the district court calculated or consulted Dunkley’s guideline range.

And in fact, just as in Campbell, at no point during Dunkley’s six-minute sentence

proceeding did the district court utter the word “Guidelines.”

      The government suggests the district court nevertheless gave “some

indication” that it considered Dunkley’s guideline range by stating that it reviewed

“the probation report in this matter.” The R&R contained a calculation of

Dunkley’s guideline range, which means, according to the government, that the

court discharged its consultation requirement. However, the government’s

argument is foreclosed by Campbell. In Campbell, this court held that a sentence

was procedurally unreasonable—even though both parties mentioned the

defendant’s guideline range—because “the district court itself never made any on-

the-record conclusion regarding the Guidelines or the applicable sentencing

range.” Id. at 1349 n.2. Because the district court therefore failed to satisfy the

consultation requirement as required under Campbell, Dunkley’s sentence was

procedurally unreasonable.

   B. Failure to Consider Sentencing Factors Under § 3553(a)


                                          8
              Case: 19-10900     Date Filed: 04/28/2020    Page: 9 of 16



      In determining whether to revoke a term of supervised release and impose a

sentence, the district court must consider certain of the sentencing factors set forth

in 18 U.S.C. § 3553(a). See 18 U.S.C. § 3583(e)(3) (requiring sentencing courts to

consider §§ 3553(a)(1), (2)(B)–(D), & (4)–(7)). A district court is not required to

reference or discuss each factor explicitly. See United States v. Talley, 431 F.3d

784, 786 (11th Cir. 2005) (per curiam), abrogated on other grounds by Rita v.

United States, 551 U.S. 338, 127 S. Ct. 2456 (2007). However, “[t]he sentencing

judge should set forth enough to satisfy the appellate court that he has considered

the parties’ arguments and has a reasoned basis for exercising his own legal

decisionmaking authority.” Rita, 551 U.S. at 356, 127 S. Ct. at 2468. This court

has deemed this requirement satisfied when the district court considers sentencing

objections and motions that elicit facts and argument related to the § 3553(a)

factors. See, e.g., United States v. Dorman, 488 F.3d 936, 944–45 (11th Cir.

2007).

      As an initial matter, the district court could not have discharged this duty

merely by considering the arguments made by the parties in Dunkley’s abbreviated

hearing. That is because, as the government concedes, the parties’ arguments did

not focus on the § 3553(a) factors. Nor could the district court have discharged its

duty merely by considering “the probation report in this matter,” because the

record is unclear as to which document the district court reviewed. “The probation


                                           9
             Case: 19-10900     Date Filed: 04/28/2020     Page: 10 of 16



report” could have referred to: (1) the presentence investigation report (“PSR”)

prepared by the probation office for Dunkley’s 2007 sentencing; (2) the probation

office’s October 30, 2018 petition for revocation of Dunkley’s supervised release;

or (3) the R&R. Of these documents, only the PSR provided any meaningful

discussion of Dunkley’s “history and characteristics.” See 18 U.S.C. § 3553(a)(1).

Because we are therefore unable to determine from the record whether the district

court adequately considered the relevant § 3553(a) factors, Dunkley’s sentence is

procedurally unreasonable for a second reason.

   C. Failure to Explain Dunkley’s Sentence

      As set out above, the Supreme Court has held that a district court’s failure to

“adequately explain the chosen sentence” constitutes a “significant procedural

error.” Gall, 552 U.S. at 51, 128 S. Ct. at 597. That is because a district court’s

failure to provide any “reasoned basis for exercising [its] legal decisionmaking

authority,” Rita, 551 U.S at 356, 127 S. Ct. at 2468, prevents “meaningful

appellate review” and affects “the perception of fair sentencing,” Gall, 552 U.S. at

50, 128 S. Ct. at 597. Here, the district court announced Dunkley’s sentence

without giving any explanation for its decision. Dunkley’s sentence is thus

procedurally unreasonable for this third reason as well.

   D. Plain Error




                                          10
               Case: 19-10900        Date Filed: 04/28/2020       Page: 11 of 16



       Because Dunkley challenges his objection on procedural reasonableness

grounds for the first time on appeal, we must review it for plain error. Vandergrift,

754 F.3d at 1307.1 Dunkley has satisfied the first two elements of the plain error

standard, as the district court erred by imposing a procedurally unreasonable

sentence, and that error was plain. See Gall, 552 U.S. at 51, 128 S. Ct. at 597.

However, Dunkley cannot satisfy the third prong of the plain error analysis, which

requires him to show that the court’s error “affected his substantial rights.”

Vandergrift, 754 F.3d at 1307 (alteration adopted and quotation marks omitted). In

the context of sentencing error, a defendant shows an error violated his substantial

rights by demonstrating that, but for the error, “the court would have imposed a

lower sentence.” United States v. Arias-Izquierdo, 449 F.3d 1168, 1190 (11th Cir.

2006); United States v. Turner, 474 F.3d 1265, 1276 (11th Cir. 2007) (explaining

that the defendant bears the burden of persuasion to show an effect on substantial

rights).

       Dunkley has not pointed to anything in the record suggesting that the district

court would have imposed a lesser sentence in the absence of its procedural errors.

He argues only that if the District Court had considered the § 3553(a) factors, it

would have realized that a lower sentence was warranted because Dunkley


1
  Dunkley concedes that he challenges the procedural reasonableness of his sentence for the first
time on appeal, and that his objection is thus subject to plain error review. See Br. of Appellant
at 8.
                                                11
              Case: 19-10900      Date Filed: 04/28/2020     Page: 12 of 16



“complied with the terms of his supervision for nearly three years.” However,

Dunkley’s counsel expressly raised his compliance with his supervision when

arguing that his violation did not warrant an additional term of supervision. The

fact that the district court heard argument on Dunkley’s compliance, and

nevertheless sentenced him to 48-months imprisonment, contradicts the argument

that he would have received a lower sentence but for the district court’s procedural

errors. Because Dunkley has thus failed to satisfy his burden of showing a

violation of his substantial rights, he is not entitled to relief from the district court’s

procedural errors.

                                           IV.

       Dunkley has also failed to demonstrate that his sentence was substantively

unreasonable. “A district court abuses its considerable discretion and imposes a

substantively unreasonable sentence only when it (1) fails to afford consideration

to relevant factors that were due significant weight, (2) gives significant weight to

an improper or irrelevant factor, or (3) commits a clear error of judgment in

considering the proper factors.” United States v. Rosales-Bruno, 789 F.3d 1249,

1256 (11th Cir. 2015) (quotation marks omitted). “The fact that we might have

reasonably concluded that a different sentence was appropriate is insufficient to

justify reversal.” United States v. Hayes, 762 F.3d 1300, 1307 (11th Cir. 2014)

(alterations adopted and quotation marks omitted). In conducting a review for


                                            12
               Case: 19-10900        Date Filed: 04/28/2020        Page: 13 of 16



substantive reasonableness, we examine the “totality of the circumstances.” Id.

(quotation marks omitted). And while we do not “automatically presume a

sentence within the guidelines range is reasonable, we ordinarily expect a sentence

within the Guidelines range to be reasonable.” United States v. Hunt, 526 F.3d

739, 746 (11th Cir. 2008) (alteration adopted and quotation marks omitted).

       Dunkley admitted to strangling his fiancée while on supervised release. And

even if Dunkley had not committed any violations of his supervised release in the

preceding three years, he nevertheless had an extensive criminal history, as

outlined in his original PSR. Dunkley’s 48-month prison sentence, with no

supervised release to follow, was at the lower end of his guideline range of 46- to

57-months imprisonment with a life term of supervised release. Under the

circumstances, we cannot say this sentence “lies outside the range of reasonable

sentences dictated by the facts of the case.” United States v. Pugh, 515 F.3d 1179,

1191 (11th Cir. 2008) (quotation marks omitted). 2

                                                 V.




2
  Dunkley’s sole basis for arguing his sentence was substantively unreasonable is that the district
court “failed to consider or discuss any section 3553(a) factors.” Br. of Appellant at 23.
However, whether the district court consulted the § 3553(a) sentencing factors is an argument
about procedural rather than substantive reasonableness. See Gall, 552 U.S. at 51, 128 S. Ct. at
597. And as explained supra in Part III.D, Dunkley cannot carry his burden to show that the
district court’s procedural error harmed his substantial rights, as required under plain error
review.

                                                13
              Case: 19-10900     Date Filed: 04/28/2020    Page: 14 of 16



      Finally, Dunkley argues that his waiver of his right to a revocation hearing

did not comport with principles of fundamental fairness. He contends the district

court was required to inform him of his right to a hearing, and more specifically,

his right to examine witnesses or to present mitigation information at that hearing,

as permitted under Federal Rule of Criminal Procedure 32.1. According to

Dunkley, “[w]aiving rights to which a defendant did not know he is entitled cannot

comport with fundamental principles of fairness and due process.” Br. of

Appellant at 25.

      Defendants in revocation proceedings are entitled to certain minimal due

process requirements, which are incorporated in Rule 32.1. United States v.

Frazier, 26 F.3d 110, 114 (11th Cir. 1994). Relevant here, Rule 32.1 gives

defendants the right to a revocation hearing wherein the defendant may (1) present

evidence and question adverse witnesses, and (2) make a statement and present

information in mitigation. Fed. R. Crim. P. 32.1(b)(2)(C), (E). However, a

defendant may choose to waive the right to a revocation hearing. Fed. R. Crim. P.

32.1(c)(2), (A) (“A hearing is not required if . . . the person waives the hearing.”).

We have held that Federal Rule of Criminal Procedure 11—which requires district

courts to advise defendants concerning the waiver of certain trial rights before




                                          14
               Case: 19-10900        Date Filed: 04/28/2020       Page: 15 of 16



accepting a plea—does not apply in the context of revocation proceedings. See

United States v. Johns, 625 F.2d 1175, 1176 (5th Cir. 1980). 3

       As an initial matter, the district court did give Dunkley an opportunity to

make a statement and present information in mitigation to the court, which

Dunkley declined after consulting with his counsel. The court also expressly asked

Dunkley whether he understood he “did have a right to have a hearing,” and that he

was “giving that [right] up,” which Dunkley confirmed. And while the district

court did not specifically advise Dunkley of his right to examine witnesses during a

revocation hearing, we do not consider this to be a violation of Dunkley’s due

process rights for two reasons. First, nothing in this Court’s precedent requires a

district court to enumerate every Rule 32.1 right before accepting a waiver of a

revocation hearing. In fact, our refusal to apply Rule 11 to revocation hearings

suggests the opposite. See Johns, 625 F.2d at 1176. Second, Dunkley was

apparently aware of his right to question witnesses, as evidenced by his counsel’s

statement that Dunkley “would [] want to have the benefit of [] interview[ing]” any

additional witnesses in a “full-blown [revocation] hearing.” Ultimately, neither

our precedent nor the record support Dunkley’s contention that his waiver of his

Rule 32.1 rights failed to comport with principles of due process.


3
 In Bonner v. City of Prichard, 661 F.2d 1206 (11th Cir. 1981) (en banc), this Court adopted as
binding precedent all decisions of the Fifth Circuit handed down prior to the close of business on
September 30, 1981. Id. at 1207.
                                                15
             Case: 19-10900    Date Filed: 04/28/2020   Page: 16 of 16



                                        VI.

      We therefore AFFIRM the district court’s revocation of Dunkley’s

supervised release and resulting sentence.




                                        16